DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim discloses that the polytetrafluoroethylene tube having a thickness of 0.1 mm or less, a tensile elongation at break of 350% or more, a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at 3700C ±50C in a procedure of increasing a temperature in differential scanning calorimetry. The claim does not have a lower limit for the thickness. Thus, it is unclear what is included as a thickness of the tube. The claim does not have an upper limit for tensile elongation at break which makes the claim unclear to what is included with regard to the tensile elongation at break. The same is true for the melting energy. 
In regard to claim 2, the tensile elongation range does not have an upper limit. Thus, it is unclear what is included as a range for the tensile elongation.
In regard to claim 3, the tensile strength range does not have an upper limit. Thus, it is unclear what is included as the range for the tensile strength.
0C ±50C in a procedure of increasing a temperature in differential scanning calorimetry. The claim does not claim a lower limit for the thickness. Thus, it is unclear what is encompassed by the range claimed. The claim does not have an upper limit for the tensile elongation at break. It is unclear what is encompassed by the range claimed for the tensile elongation at break. This is true for the melting energy as well. 
In regard to claim 5, the tensile elongation range does not have an upper limit. Thus, it is unclear what is included as a range for the tensile elongation.
In regard to claims 6-8, the tensile strength range does not have an upper limit. Thus, it is unclear what is included as the range for the tensile strength.

Response to Amendment
The declaration under 37 CFR 1.132 filed February 12th, 2021 is sufficient to overcome the rejection of claims 1-8 based upon the rejection under 35 U.S.C 103 as being unpatentable over Bogart (US 8,226,875).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782